Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
ALLOWANCE
Claims 2-10, 12-13, and 18-26 are allowed. Claims 3, 5, 6, 9, 18, and 19 are independent.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: In response to the Board of Patent Appeals’ reversal of the Examiner’s rejection of claims 2-10, 12-13, and 18-26, the claims are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Ronald Krosky on 02/22/2021.

The application has been amended as follows: 
non-transitory computer-readable mediumthe component set comprising:
	an entry component configured to access an entry into the user interface;
	an analysis component configured to analyze the entry into the user interface to determine a content of the user interface; and
	a retention component configured to cause retention of at least part of the entry into a database,
where the entry is in a markup language.

3.	(Currently Amended)	A processor configured to execute a command set, the command set stored by a computer-readable medium, to effectuate operation of a component set, the component setthe component comprising:
a collection component configured to collect an information set formatted in a data structure, the data structure being unknown to the collection component upon collection and a content of the information set being unknown to the collection component upon collection;
an evaluation component configured to perform an evaluation of the information set after collection, the evaluation determines the content of the information set;
a creation component configured to create a user interface that discloses at least part of the content of the information set;
an output component configured to cause disclosure of the user interface upon a display
an entry component configured to access an entry in a markup language into the user interface;
an analysis component configured to analyze the entry into the user interface to determine a content of the user interface; and
a retention component configured to cause retention of at least part of the entry into a database,

a combination component configured to combine the instance with a definition into a single construct,
where the user interface is created from the definition,
where the creation component is, in creation of the user interface, configured to convert the data structure into the definition and
where the data structure is a virtual machine class.

4.	(Currently Amended)	The processor of claim 3, the component set comprising:
a transfer component configured to cause a transfer of the single construct to an entity that provides the information set formatted in the data structure,
where the single construct is in the virtual machine class.

5.	(Currently Amended)	A system, comprising: 
a computer-readable medium configured to retain an instruction set; and
a processor configured to execute the instruction set,
where execution of the instruction set facilitates operation of a component set,
where the component set comprises a collection component configured to collect an information set formatted in a data structure, the data structure being unknown to the collection component upon collection and a content of the information set being unknown to the collection component upon collection,[[;]]
where the component set comprises an evaluation component configured to perform an evaluation of the information set after collection, the evaluation determines the content of the information set,[[;]]
where the component set comprises a creation component configured to create a user interface that discloses at least part of the content of the information set,[[;]]
where the component set comprises an output component configured to cause disclosure of the user interface upon a display,[[;]]
where the component set comprises an entry component configured to access an entry in a markup language into the user interface,[[;]]
where the component set comprises an analysis component configured to analyze the entry into the user interface to determine a content of the user interface,; and
where the component set comprises a retention component configured to cause retention of at least part of the entry into a database,
where the retention component is configured to cause retention of part of the content in a database in a content-specific location, and 
	where the retention component is configured to cause retention of part of the content in a database in a general location.

6.	(Currently Amended)	A non-transitory computer-readable medium, communicatively coupled to a processor, that stores a command set executable by the processor to facilitate operation of a component setthe component set comprising:
a collection component configured to collect an information set formatted in a data structure, the data structure being unknown to the collection component upon collection and a content of the information set being unknown to the collection component upon collection;
an evaluation component configured to perform an evaluation of the information set after collection, the evaluation determines the content of the information set;
a creation component configured to create a user interface that discloses at least part of the content of the information set; and
an output component configured to cause disclosure of the user interface upon a display

where the evaluation component is configured to convert the data structure from a virtual machine class to a definition, and
where the creation component is configured to use the definition to create the user interface.

7.	(Currently Amended)	The non-transitory computer-readable medium
where the creation component is configured to employ a renderer to convert the definition to a markup language and
where the markup language is used to create the user interface.

8.	(Currently Amended)	The non-transitory computer-readable mediumthe component set comprising:
a visualization component configured to produce a visualization that represents at least part of the information set,
where the output component is configured to cause disclosure of the visualization upon the display.

22.	(Currently Amended)	The processor of claim 3,
	where the conversion component is configured to convert the entry into an instance by way of a parser and
	where the combination component is configured to combine the instance with the definition into the single construct by way of a forge.

Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Hong can be reached on (571)272-4124.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NICHOLAS HASTY/Examiner, Art Unit 2178                                                                                                                                                                                                        
/STEPHEN S HONG/Supervisory Patent Examiner, Art Unit 2178